Citation Nr: 1201089	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  06-24 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a higher initial disability rating for service-connected posttraumatic stress disorder (PTSD) in excess of 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger






INTRODUCTION

The Veteran served on active duty from January 2003 to July 2004 and active duty for training (ACDUTRA) from March 1991 to July 1991.  He had additional service with the Army Reserve and the Army National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In a March 2011 decision, the Board denied an initial disability rating in excess of 30 percent for PTSD prior to January 21, 2006, and from December 17, 2009.  The Board granted an initial disability rating of 30 percent from January 21, 2006, to December 17, 2009.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a July 2011 Order, granted a Joint Motion for Remand (JMR), remanding the case for compliance with the terms of the joint motion.  

According to the JMR, the allowance by the Board in its March 2011 decision of an initial disability rating of 30 percent from January 21, 2006 to December 17, 2009 was not to be disturbed.  See JMR, pg. 1.  However, the JMR then provided that the Veteran was seeking the maximum benefits during the period from January 21, 2006 to December 17, 2009.  See JMR, Pg. 2.  Therefore, the Board has recharachterized the issue as one of entitlement to an initial disability rating in excess of 30 percent for the entire period on appeal.  

A review of the record reveals that the Veteran, in his August 2006 VA Form 9, requested a travel board hearing.  In August 2007, the Veteran withdrew his hearing request.  Accordingly, VA adjudication of the current appeal may go forward without scheduling the hearing.  38 C.F.R. § 20.704(c).  



FINDING OF FACT

The evidence of record shows that the Veteran's PTSD has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. § 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of a claim for service connection, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006)

The Board finds that the predecisional notice letter dated in September 2004 satisfied the second and third elements under the duty to notify provisions.  The Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Nevertheless, where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability rating, the Board notes that the VA requested and obtained all information from the Veteran to support his claims and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, any error is non-prejudicial.  In this case, service connection for PTSD has been granted, and initial disability ratings and effective dates have been assigned.  The claim has been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  VA's duty to notify has been satisfied.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment record have been obtained.  In the September 2009 Board remand, the RO was asked (i) to verify the Veteran's dates of active duty service, active duty for training, and inactive duty training; (ii) in the event that the Veteran's service dates could not be obtained, to issue a formal finding that any further search would be futile; (iii) to ask the Veteran to indentify his service dates and to provide any documents in his possession that he had not yet provided; and (iv) to afford the Veteran a VA examination for his PTSD.  As provided in the March 2011 Board decision, the RO made efforts to verify the Veteran's service dates, sending requests to the Defense Personnel Records Information Retrieval System (DPRIS), the Unites states Army Reserve command (USARC) and the Defense Finance and Accounting Service (DFAS).  In March 2010, the DFAS provided the Veteran's payroll account, which documents his training date.  Further, the Veteran was given an opportunity to submit additional evidence, and in a September 2010 response, stated that he had no other information or evidence to submit.  The Veteran was afforded a VA examination for PTSD in December 2009.  The Board finds that the above actions are in substantial compliance with its September 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With respect to the increased rating claim, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2011).  The Veteran was afforded VA examinations in March 2005, January 2006, and December 2009 for his PTSD.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate, as they were predicated on a review of medical records and the examiners fully addressed the rating criteria that are relevant to rating the disability at issue here.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).


Initial Disability Rating

In a January 2006 rating decision, the RO granted service connection and assigned a 30 percent disability rating, effective July 30, 2004, the day after the Veteran's discharge from service.  The RO assigned a 10 percent rating from January 21, 2006, the date of a VA examination showing that PTSD had improved.  The RO increased the rating to 30 percent, effective December 17, 2009, the date of the Veteran's most recent VA examination.  In the March 2011 decision, the Board found that an initial rating of 30 percent from January 21, 2006 to December 17, 2009 was warranted.  The Veteran asserts that increases are warranted from July 2004 to the present.    

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Again, the Veteran's service-connected PTSD is evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  As will be discussed below, the Veteran's GAF scores have ranged 80 at his March 2005 VA examination to a 40 in a November 2005 treatment note.  

The Veteran submitted numerous statements regarding his PTSD symptoms.  In his August 2004 statement, the Veteran asserted that he suffered from occasional night sweats and rapid heartbeats at night.  In a January 2011 post-remand brief, the Veteran's representative, citing to the December 2009 VA examination, indicated that the Veteran suffered from flashbacks, avoidance, increased arousal and irritability, decreased enjoyment, and sleep disturbance.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The lay statements, to the extent that they describe incidents that they experienced themselves through their senses are also considered competent evidence.  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  

Turning to the medical evidence, VA treatment records dated in January 2005 shows that the Veteran was assigned a GAF score of 50 and he had symptoms of sadness, depression, tearfulness, and poor sleep and irritability.  During a PTSD screening in February 2005, the Veteran reported nightmares, hypervigilance, and avoidance of crowds.  

The Veteran underwent a VA examination in March 2005, during which he reported nightmares, ritualistic checking of doors and windows at night, situational anxiety, and depression.  Loud noises and the smell of diesel upset him.  The Veteran denied any unprecipicated anxiety attacks and reported good relationships with his family, girlfriend, and daughters.  The examiner noted that the Veteran was oriented to person, place and time, and his memory was intact.  The Veteran denied flashbacks and suicidal and homicidal ideation.  The VA examiner assigned a GAF score of 80.  

In an April 2005 VA treatment note, the Veteran reported severe nightmares, crowd avoidance, concentration problems, and anger.  In July and August 2005, the Veteran's GAF score was 55.  In September 2005, his GAF score was 50.  In November of that year, his GAF score had decreased to 40. In a November 2005 treatment note, the Veteran reported that he was no longer working due to an outburst at work.  He became angry and left the job site.  He reported concentration and motivation loss.  The VA psychologist noted that the Veteran was anxious, depressed, and irritable.  He denied suicidal and homicidal ideation.  

During a January 2006 VA examination, the Veteran reported sleep difficulties, nightmares, hypervigilance, an exaggerated startle response, concentration difficulties, irritability, depression currently relieved with medication, having few friends and little social interaction, intrusive distressing recollections of his trauma, and avoidance of crowds. He reported some passive suicidal ideation in the past, with no actual attempts.  He denied homicidal ideation. The Veteran was assigned a GAF score of 75.  

VA treatment records show that he sought intermittent treatment for his PTSD from February 2006 to December 2009.  The Veteran received his most recent VA examination in December 2009 where it was noted that the Veteran's thought process seemed linear and logical, and there was no evidence of delusions, hallucinations, or a thought disorder.  Concentration and working memory were generally adequate, although the examiner noted some distractibility.  He stated that short term memory was mildly inefficient, but there was no evidence of a primary memory problem.  The examiner stated that the Veteran's depression and anxiety may have a negative impact on his concentration abilities.  The Veteran reported poor sleep, recurring nightmares, hypervigilance, and anxiety.  He denied suicidal ideation.  The examiner observed that psychometric testing revealed moderate depression and social avoidance.  The examiner assigned a GAF score of 65.  

In the July 2011 JMR, it was determined that the matter should be remanded for the Board to specifically discuss the evidence, to include his ritualistic behavior, in determining whether a rating in excess of 30 was warranted prior to January 21, 2006.  The JMR also indicated that the Board should discuss the GAF scores, to include the scores of 50 (January and September 2005 VA treatment records) and 40 (November 2005 VA treatment note) as it relates to the severity of the Veteran's service connected PTSD.  Finally, it was requested that the Board consider whether a total rating based on individual unemployability due to service-connected disability (TDIU) claim raised by the record.  As noted above, the Veteran was initially assigned a 30 percent disability rating for his PTSD, effective July 30, 2004.  However, in January 2006, the RO decreased the Veteran's disability rating from 30 percent to 10 percent, effective January 21, 2006.  Thereafter, the Veteran's disability rating was increased from 10 percent to 30 percent, effective December 17, 2009.  

In weighing the evidence, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent.  Specifically, the Veteran's PTSD symptoms included sadness, depression, tearfulness, sleep disturbances and nightmares, irritability, hypervigilance, social isolation, situational anxiety, and concentration problems.  However, there was no evidence of flattened affect, abnormal speech, panic attacks occurring more than once a week, difficulty understanding complex commands, impaired judgment or abstract thinking, or difficulty maintaining effective relationships.  Conversely, the Veteran reported good relationships with his family, girlfriend, and daughters throughout the period on appeal.  The evidence also shows that the Veteran had generally satisfactory functioning, with routine behavior, self-care, and normal conversation.  

The Board recognizes the March 2005 VA examination report which notes that the Veteran indicated some ritualistic checking of doors and windows at night.  While this symptom is listed under the criteria for a 70 percent disability rating, the Veteran is not entitled to such a rating because there is no indication that the Veteran's reported obsessional ritual interfered with routine activities.  In fact, the March 2005 examiner concluded that the Veteran's symptoms had not caused him clinically significant distress or impairments in his social, occupational, or other important area of functioning.  As such, the Veteran is not entitled to a rating of 70 percent.  See 38 C.F.R. § 4.130, DC 9411.  

It also is recognized that during the January 2006 VA examination the Veteran indicated that he had not worked since October 2005 when he had a disagreement with his supervisor.  However, during the examination, the Veteran indicated a desire to go back to work and mentioned that his spinal cord injury was precluding him from working.  When asked whether there were any periods of work that he missed due to psychiatric reasons, the Veteran indicated that there were times when he was too depressed to go into work but that those periods were prior to the medication he was taking at the time of the examination.  While his ability to maintain social relationships was diminished, he reported good relationships with his girlfriend and children.  As such, it does not appear that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity sufficient to warrant a 50 percent rating.  See 38 C.F.R. § 4.130, DC 9411.

Further, the December 2009 VA examiner noted mildly inefficient short term memory and distractibility.   However, the Veteran's concentration and working memory were adequate.  There was also no evidence of flattened affect, panic attacks more than once a week, difficulty in understanding complex commands; and impaired judgment.  In fact, the Veteran was given a GAF score of 65 which reflected mild symptoms and implied that the Veteran's PTSD had improved.  

The Board also acknowledges the Veteran's range of GAF scores provided during the period on appeal, to include the score of 50 in the January and September 2005 VA treatment records and the score of 40 in the November 2005 VA treatment note.  As noted above, a GAF score of 40 reflects some impairment in reality testing or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score of 50 indicates serious symptoms or serious impairment in social, occupational, or school functioning.  

With respect to the GAF score listed in the January 2005 note, the examiner gave the Veteran a GAF score of 50 after relating that he suffered from many current stressors, to include unemployment, lack of finances, and stress related to the custody of his children.  The examiner noted that the Veteran experienced sleep disturbances and indicated that he became tearful when talking about his custody battles.  There little mention of his military experiences exacerbating his PTSD symptoms in this report.  

With respect to the GAF score of 40 listed in November 2005 treatment notes, the Veteran reported numerous symptoms including lack of motivation, an inability to get out of bed, decreased concentration, depressed feelings, and irritability.  These treatment notes also mentioned that the Veteran was experiencing great stress due to his divorce and the ensuing custody battle over his three daughters.  While the symptoms impacted his life, they appear to be transient as the Veteran's symptoms warranted a GAF score of 75 during his January 2006 VA examination.  Further still, the January 2006 VA examiner, after reviewing the November 2005 VA treatment notes, indicated that the severity of the Veteran's symptoms had improved at the time of the examination.  The Board acknowledges that while some of the Veteran's symptoms fall under the criteria for a higher rating, the majority of his symptoms fall under the criteria for 30 percent disabling.  As such, the Veteran is not entitled to a rating in excess of 30 percent.  See 38 C.F.R. § 4.130.  

The Board has considered the Veteran's staged ratings for his service-connected PTSD in compliance with Hart, 21 Vet. App. 505 and does not find that such staged ratings are warranted.  

As such, the Board finds that the Veteran is entitled to a 30 percent rating for his PTSD from July 2004 to the present.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluation for the Veteran's PTSD is adequate.  The Veteran disagrees with the rating.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluation for this service-connected disability is adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App at 115.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


